Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on June 06, 2022 in response to the Office Action of February 04, 2022 is acknowledged and has been entered. 
The objections to the drawings to FIGS. 1, 3-4 and 6-8, abstract and specification are now withdrawn in view of the amendment to the drawings. 
The claim interpretation claims 5, 8 and 13 are now withdrawn in view of the claim cancellation.
The objections to claims 1-15 are now withdrawn in view of the claim amendment or claim cancellation.
The rejections to claims 1-15 under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendments or claim cancellation.
The rejection to claims 1-4 and 6-15 under 35 U.S.C. 102(a)(1) is now withdrawn in view of the claim amendments or claim cancellation.
The rejection to claim 5 under 35 U.S.C. 103 is now withdrawn in view of the claim cancellation.




Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 14, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: Claim limitation “a feature extraction unit configured to extract multiple features” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to extract” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 
Claim 1: Claim limitation “an estimation unit configured to determine multiple blood pressure estimation values” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to determine” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 
Claim 1: Claim limitation “a calibration unit configured to calibrate the estimation unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to calibrate” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 
Claims 1 and 3: Claim limitation “a calibration trigger unit configured to trigger calibration” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to trigger” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 
Claim 2: Claim limitation “said calibration trigger unit is configured to determine a feature divergence metric” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to determine” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 
Claim 4: Claim limitation “said calibration trigger unit is configured to use a predetermined or time-varying divergence threshold” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to use” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 
Claims 6-7: Claim limitation “said estimation unit configured to determine the subject’s blood pressure” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to determine” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 
Claim 9: Claim limitation “said calibration unit configured to perform an initial calibration” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to perform” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 
Claims 10-11: Claim limitation “said calibration unit configured to repeat the initial calibration or the calibration” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to repeat” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 1-4, 6-7 and 9-11: “a feature extraction unit”, “an/said estimation unit”, “a/said calibration unit”, and “a/said calibration trigger unit” refers to the specification [0039]: The apparatus 30 may be implemented in soft- and/or hardware, e.g. as an appropriately programmed processor, CPU or computer; [0042]: the apparatus 30 further comprises a feature extraction unit 32; and [0043]: The apparatus 30 further comprises an estimation unit 33…A calibration unit 34…[and] a calibration trigger unit 35. Therefore, the feature extraction unit, the estimation unit, the calibration unit and the calibration trigger unit are interpreted as a processor, along with the instructions/algorithm for performing the corresponding functions as described in the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Amendment to the Abstract is the following as filed by the Applicant on June 06, 2022 and should be entered as a separate page to the Specification: 

The present invention relates to an apparatus and method for determining blood pressure of a subject. To automatically trigger calibration the apparatus comprises a sensor signal input 

Amendment to the Specification is the following as filed by the Applicant on June 06, 2022 and should be entered as a separate page from the amendment to the Abstract: 

[0065] In a fifth step 105 of the method shown in FIG. 3, recalibration is performed. Recalibration is performed analogously as the initial calibration in 

Proposal for this examiner’s amendment to the claims was given in an interview with Mr. Brian Kim (Reg. No. 74,665) on August 08, 2022 with Applicant’s approval obtained. 

Amendments to the claims:
Claims 4 and 7 are amended to correct minor informalities. 
Claims 13-14 are cancelled.

Claim 4. The apparatus as claimed in claim 3, wherein said calibration trigger unit is configured to use a predetermined or time-varying divergence threshold, a last calibration.  

Claim 7. The apparatus as claimed in claim 1, wherein said estimation unit is configured to determine the subject's blood pressure by taking a weighted average of some or all of said multiple blood pressure estimation values, wherein weights used for said weighted average are determined based on a correlation between the subject's blood pressure and a corresponding feature, 

Claims 13-14. (Canceled)

Allowable Subject Matter
Claims 1-4, 6-7 and 9-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitations recited in claims 1 and 12 in regard to the features of “an estimation unit configured to determine multiple blood pressure estimation values for one or more extracted features and to determine the subject's blood pressure from said multiple blood pressure estimation values, wherein each of the multiple blood pressure estimation values is associated a corresponding one or more extracted features of the arterial pulse wave sensor signal, and wherein at least a portion of the one or more extracted features are preselected based on one or more data collection studies on the subject” i.e., the one or more extracted features that the multiple blood pressure value is determined for and corresponds to  have at least a portion being preselected based on one or more data collection studies on the subject, in combination with the other claimed elements, are not taught or disclosed in the prior arts. Such a feature provides an advantage for tailoring the estimation to individual patient for improving the robustness against inter-patient variability, as disclosed in the specification (PG Pub US 2020/0229716 A1), [0067]. None of the previously cited arts teaches such a feature. 
Dependent claims 2-4, 6-7 and 9-11 are allowed at least by virtue of their respective dependency upon an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Acting SPE, Art Unit 3793